Exhibit10.1 Asset Purchase and Sale Agreement By and Between China YouTV Corp. and First Light Resources Limited April 1, 2009 The parties to this Asset Purchase and Sale Agreement (“Agreement”), effective as of April 1, 2009 (“Effective Date”), are First Light Resources Limited, an Ontario corporation (“1st Light” or the “Seller”), and China YouTV Corp., a Nevada company (“Buyer”). RECITALS A.Seller is an Ontario company with offices in Sarnia, Ontario. B.Seller is a junior mineral resource exploration company, exploring and developing economically viable mineral deposits situated in well known and historically proven mining areas (the “Business”). C.Subject to the terms and conditions contained in this Agreement, Seller desires to sell to Buyer and Buyer desires to purchase from Seller certain assets and liabilities related to the Business listed in this Agreement. Now, therefore, in consideration of the mutual covenants, representations, and warranties in this Agreement, the parties make the following agreement: ARTICLE 1 PURCHASE AND SALE OF
